Citation Nr: 1011237	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for squamos cell carcinoma 
of the tonsil with lymph node involvement, claimed as due to 
exposure to herbicides and DDT. 



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2007, the Veteran testified at an RO hearing on a 
different issue.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges that he was exposed to herbicides during 
his service in Thailand.  He has stated that he worked as a 
military policeman and was exposed to herbicides while 
investigating accidents and while inspecting ships in port.  
The Veteran additionally, through his representative, 
indicated that his plane stopped in Vietnam when he was 
leaving Thailand.  There is no indication as to whether the 
Veteran claims that he got off the plane during this layover. 

The Board notes that specific rules exist which are relevant 
to the development of cases involving claims for service 
connection based on herbicide exposure in locations other 
than Vietnam or along the demilitarized zone in Korea.  VA's 
Adjudication Procedure Manual provides certain steps should 
be undertaken in these instances.  See M21-1 MR, Part 
IV.ii.2.C.10.n.  The Board notes that the table was modified 
in 2009, during the pendency of the Veteran's claim, adding a 
new Step 1 which included specific procedures for claims 
involving allegations of herbicide exposure along the Korean 
DMZ and in Thailand.  The Board additionally notes that the 
RO did not contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of exposure to 
herbicides as alleged by the Veteran, as required in Step 4; 
additionally indicated as the next step in an e-mail from C & 
P service dated January 2008.  Thus, the Veteran's claim must 
be remanded for additional development as outlined in the 
M21-1 MR.

The Board additionally notes that the Veteran has submitted 
medical opinions indicating that his squamos cell carcinoma 
is secondary to exposure to herbicides and/or DDT while in 
service without rationales concerning how these conclusions 
were reached.  There is additionally a July 2007 VA 
examination with a September 2007 addendum which indicates 
that the examiner could not say if the Veteran's carcinoma is 
secondary to an incident of service with certainty without 
resorting to speculation.  The Board notes that certainty is 
not the standard but rather a probability of less likely, as 
likely or more likely than not.  Further, a possible 
relationship was noted on the earlier examination.  Thus, 
after the above development is performed, the RO/AMC should 
request either an addendum from the previous examiner or a 
new examination for the Veteran to determine if his squamos 
cell carcinoma is related to an incident of active service. 

The Board notes that the Veteran additionally indicated in 
hearing testimony that he had pictures at home of 
investigations which involved his handling overturned and 
leaking barrels of hazardous materials.  The Veteran should 
be requested to submit these pictures.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit his 
pictures of hazardous barrels he came in 
contact with while on active duty.

2.  Develop the Veteran's allegations 
concerning herbicide exposure under the 
provisions set forth in the M21-1 MR 
regarding claims for service connection 
based on herbicide exposure in Thailand.

3.  Request an addendum from the July 2007 
examiner, with an additional examination 
of the Veteran if the examiner finds such 
necessary.  If the July 2007 examiner is 
not available, then the Veteran should be 
scheduled for a new examination with a 
physician.  All necessary tests and 
studies should be accomplished.  An 
opinion should be provided regarding the 
likelihood that the Veteran's squamos cell 
carcinoma is related to his period of 
military service.  It should be indicated 
whether the type of cancer found might 
have a likely onset secondary to irritant 
exposure.  More specifically, whether 
there is a 50 percent or better 
probability (whether it is at least as 
likely as not) that the Veteran's 
carcinoma is related to any incident of 
service.  The examiner should consider the 
development concerning whether the Veteran 
was exposed to herbicides during service 
and also consider the Veteran's statements 
and lay statements concerning exposure to 
DDT while in service in forming the 
requested opinion.  The claims folder 
should be provided to the examiner in 
conjunction with the examination.  Reasons 
and bases for all conclusions should be 
noted.  A rationale for all opinions 
expressed must be provided.  If the 
Veteran fails to report for the 
examination, a review of all records 
should be undertaken and the above matter 
addressed if possible.  If the Veteran 
fails to report, the address to which the 
notice is sent should be provided, and the 
RO/AMC should indicate whether the 
notification was returned as 
undeliverable.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


